DETAILED ACTIONS

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
3.1.	Applicant's Amendment to Claims and Remarks filed on August 17, 2021 are acknowledged.  
3.2.	Claim 1 has been amended by specifying that "... luminescent material embedded within the polymeric matrix". Support for the amendment to Claim 1 was found in Applicant's Specification as indicated by Applicant. Therefore, no New matter has been added with instant Amendment.
3.3.	 Claims 3-4, 6 and 8-15 have been withdrawn.  Claims 1, 2, 5 and 7 are active.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4. 	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Wagenblast et al ( US 2014/0076397) in view of Burgess et al " Chain Mobility, Thermal, and Mechanical Properties of Poly(ethylene furanoate) Compared to Poly(ethylene terephthalate)",  2014 – reference of Record. 
4.1.	Regarding Claims 1, 2, 5 and 7 Wagenblast disclosed Color converters comprising polymeric matrix and organic fluorescent dye, wherein polyesters, for example, PET ( polyethylene terephthalate) or other similar terephthalate based  polyesters are " suitable" materials to use as polymeric matrix. ( see Abstract, [0053],[0054] and [0058]). Note that particularly preferred ( see [0038]) are perylene bisimide  organic fluorescent dyes same as elected for examination by Applicant – see Formulas (IV), (V) and (VI) are embedded in polymeric matrix.( see [0054]).  
4.2.	Wagenblast also teaches that Color converters should include barrier materials with low permeability to oxygen, which is obviously will reduce oxidation of dyes and/or other materials present in Color converts during life of devices , for example LED,   due to heat generation ( see [0001], [0003],[0012] in order to prolong life of color convertors.
	Wagenblast   also teaches that preferred suitable barrier materials are polyesters, including PET ( see [0086]).
4.3.	Therefore,  Wagenblast disclosed similar Color converter, which comprises  PET ( or similar polyester) as matrix material with barrier ability in order  to limit permeation of oxygen, and same perylene bisimide organic fluorescent compounds as claimed by Applicant, but silent regarding use of PEF ( polyethylene furanoate or  poly( ethylene-2,5-furandicarboxylate) as elected by Applicant.
4.4.	However, it is well known that PEF has batter barrier properties than PET with respect to oxygen permeability. 
Burgess teaches that "Poly(ethylene furanoate) (PEF), the furan-derived analogue to poly(ethylene terephthalate) (PET), can provide a fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and "Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390.
4.5.	 Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition disclosed by Wagenblast due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.
5.	Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Lub  et al ( US 2015/0372240) as evidenced by Wagenblast et al ( US 2014/0076397) and  in view of Burgess et al " Chain Mobility, Thermal, and Mechanical Properties of Poly(ethylene furanoate) Compared to Poly(ethylene terephthalate)",  2014 – reference of Record. 
5.1.	Regarding Claims 1,2,5 and 7 Lub  disclosed  Lightning device, comprising light converter ( see Abstract, [0010],[0024])  which comprises matrix and organic luminescent material, embedded in a polymeric matrix comprising PET – see [0045],  of the perylene type – this read on Applicant's Color converter due to presence same materials as required by Applicant's Claim 1( see below). Regarding matrix Lub disclosed that ( see [0146])  PET ( polyethylene terephthalate) is preferable matrix material. Regarding organic luminescent materials see Lub Fig.2 A to Fig.J  and Fig.4 A 
5.2.	Therefore,  Lub disclosed similar Color converter , which comprises  PET ( or similar polyester) as matrix material and same perylene bisimide organic fluorescent compounds embedded in polymeric matrix  as claimed by Applicant, but silent regarding use of PEF ( polyethylene furanoate or  poly( ethylene-2,5-furandicarboxylate) as elected by Applicant.
5.3.	However, it is well known that PEF has batter barrier properties than PET with respect to oxygen permeability, which is important for Color ( Light) converter as known in the art ( see evidenced by Wagenblast et al ( US 2014/0076397) as explained in paragraph 4 above). 
5.4.	Burgess teaches that " Poly(ethylene furanoate) (PEF), the furan-derived analogue to poly(ethylene terephthalate) (PET), can provide a fully biosourced alternative to PET with greatly improved barrier properties and attractive
thermal and mechanical properties." and " Poly(ethylene furanoate) (PEF), a biosourced polyester derived from 2,5-furandicarboxylic acid, exhibits improved mechanical
properties, reduced oxygen permeability, a higher glass transition temperature". –see Abstract, Conclusion page 1390.
5.5.	 Therefore, it would be obvious to one of ordinary skill to use PEF instead of PET   per guidance of Burgess in Color converter composition disclosed by Lub due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.
Response to Arguments
6.	Applicant's arguments filed August 17, 2021   have been fully considered but they are not persuasive.
6.1.	Applicant's arguments regarding Claims 1, 2, 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over   Wagenblast et al ( US 2014/0076397) in view of Burgess  based on alleged deficiency of Wagenblast as follows:
 " In making the rejection, the examiner points to [0086] (Office Action, Page 7), where PET is mentioned as one of the preferred materials, but Applicant notes that this paragraph describes preferred barrier materials, and not polymer matrices for embedding the colorant.  Unlike the matrix material, the barrier material does not contain any colorant. Moreover, PET is neither among the most preferred barrier materials (this is glass; see [0094]) nor used in the examples (these use borosilicate glass, PP/metal-coated PV A/PE, a polyolefin/PVDC coextruded multilayer film or an EVOH film; see [0125] to [0128]).
6.2.	In response for this principal argument note that  as it was explained above ( see paragraph 4 of instant Action) Wagenblast disclosed  Color converters comprising polymeric matrix and organic fluorescent dye, wherein polyesters, for example, PET ( polyethylene terephthalate) or other similar terephthalate based  polyesters are " suitable" materials to use as polymeric matrix. ( see Abstract, [0053]- [0056] and [0058]). Note that particularly preferred ( see [0038]) are perylene bisimide  organic fluorescent dyes same as elected for examination by Applicant – see Formulas (IV), (V) and (VI).  
Wagenblast also teaches that Color converters should include barrier materials with low permeability to oxygen, which is obviously will reduce oxidation of dyes and/or other materials present in Color converts during life of devices , for example LED,   due to heat generation ( see [0001], [0003],[0012] in order to prolong life of color convertors and that according to Wagenblast  preferred barrier materials are polyesters, including PET ( see [0086]).
      Therefore, according Wangenblast polyesters and particularly PET not only suitable as a matrix material but also is the preferred material as it has barrier properties.   
For this reason, Applicant's interpretation of preceding and instant Office  action with respect to Wangenblast is incorrect and unpersuasive. Therefore, the Rejection over Wangenblast with Burgess is maintained.
6.3.	Applicant's arguments regarding Claims 1, 2, 5 and 7  rejected under 35 U.S.C. 103 as being unpatentable over  Lub  et al ( US 2015/0372240) as evidenced by Wangenblast and in view of Burgess  based on following principal arguments:
   " Lub does not mention PEF. To remedy this lack in teaching, the examiner cites Burgess and suggests that it would have been obvious to modify the teachings of Lub with PEF as taught by Burgess. This fails for the same reasons noted above.
As amended herein it is clear that the luminescent material is embedded in the polymeric matrix material. Properties as a barrier, particularly one in such a far removed field of endeavor, would in no way suggest to the ordinary skilled artisan the use as a matrix material in which a luminescent material is embedded."
	In response for this argument note that  Lub  disclosed  Lightning device, comprising light converter ( see Abstract, [0010],[0024])  which comprises matrix and embedded in a polymeric  matrix comprising PET – see [0045],  of the perylene type – this read on Applicant's Color converter due to presence same materials as required by Applicant's Claim 1( see below). Regarding matrix Lub disclosed that ( see [0146])  PET ( polyethylene terephthalate) is preferable matrix material.
	However, because  it is well known that PEF has better barrier properties than PET with respect to oxygen permeability per teachings provided by Burgess , which is important for Color ( Light) converter as known in the art ( see evidenced by Wagenblast  as explained in paragraph 4 above) than  it  would be obvious to one of ordinary skill to use PEF instead of PET   in Color converter composition disclosed by Lub due to obvious benefits: better barrier properties, higher Tg and fully biosourced alternative to PET.
	At least for reasons above Applicant's arguments were found unpersuasive.
Therefore, both Rejections are maintained.
Conclusion
THIS ACTION IS NOT MADE FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by 





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763